DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-12, 15, 16, 18, 19, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruegsegger (US PgPub #2017/0016459) in view of Halavais (WO 83/02981).
For Claims 1, 24, and 27, figures 1-5 and paragraph [0038] of Ruegsegger ‘459 disclose an aspirator (100), comprising: an aspirator body (102) defining an air channel; and an aspirator barrel (112) comprising a first aspirator barrel segment (104) coupled to the aspirator body and having a second aspirator barrel segment (106), and a third aspirator barrel segments as paragraph [0038] discloses increasing the number of collapsible segments in order to increase the compactness of the air channel such that it is known to have a third aspirator barrel segment configured to fit at least partially within the second aspirator barrel segment when the aspirator barrel is in the stowed 
For Claim 3, figures 1-5 of Ruegsegger ‘459 disclose that the aspirator barrel is configured to extend in response to a pressure increase within the aspirator barrel.
For Claim 4, figures 1-5 of Ruegsegger ‘459 disclose that the cap includes a burst disk configured to rupture in response to a pressure within the aspirator barrel reaching a predetermined pressure.
For Claim 5, figures 1-5 of Ruegsegger ‘459 disclose that the predetermined pressure is selected such that the aspirator barrel is in a fully extended position in response to the pressure within the aspirator barrel being the predetermined pressure. 
For Claim 6, figures 1-5 of Ruegsegger ‘459 disclose that the aspirator barrel has a tapered shape.
For Claim 7, figures 1-5 of Ruegsegger ‘459 disclose a liner (132) coupled to the aspirator to form a seal between the first aspirator barrel segment and the second aspirator segment.
For Claim 8, figures 1-5 and paragraph [0038] of Ruegsegger ‘459 disclose an evacuation system for use with an aircraft, comprising: an inflatable evacuation device configured to be inflated by a compressed fluid source; and an aspirator (100) coupled to the compressed fluid source and the inflatable evacuation device, the aspirator having an aspirator barrel (112) having a first aspirator barrel segment (106) and a second aspirator barrel segment (104), the second aspirator barrel segment configured to interlock with the first aspirator barrel segment in a telescoped position when the aspirator barrel is in a deployed state, paragraph [0038] discloses increasing the number of collapsible segments in order to increase the compactness of the air channel such that it is known to have a third aspirator barrel segment configured to fit at least partially within the second aspirator barrel segment when the aspirator barrel is in the stowed state and configured to interlock with the second aspirator barrel segment in an extended position when the aspirator barrel is in the deployed state; and a cap (108) coupled to a distal end of the aspirator barrel; and when the barrel segments are extended they each extend out past the barrel segment they are connected to.  Ruegsegger ‘459 discloses that the first aspirator barrel segment and the second aspirator barrel segment comprise a first and second interlocking portion (124 and 126) that each comprise a protrusion and a recess that interlock with one another so as to maintain a sliding connection.  While Ruegsegger ‘459 discloses that the first aspirator barrel segment (104) fits within the body (102), it is silent about the aspirator barrel segments fitting successively within one another in a collapsed state.  Figures 6-7 of Halavais ‘981 teach having barrel segments (182 and 184) that fit within one another and within the barrel in a collapsed state.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify the collapsible telescoping barrel of Ruegsegger ‘459 with the telescoping barrel of Halavais ‘981 in order to have a more simplified, easily constructed collapsible barrel.
For Claim 10, figures 1-5 of Ruegsegger ‘459 disclose that the aspirator barrel is configured to extend in response to a pressure increase within the aspirator barrel.
For Claim 11, figures 1-5 of Ruegsegger ‘459 disclose that it is inherent that the distal end of the aspirator barrel extends into the inflatable evacuation device when the aspirator barrel is in a deployed state.
For Claim 12, figures 1-5 of Ruegsegger ‘459 disclose that the cap is configured to release in response to a pressure within the aspirator barrel reaching a predetermined pressure, and wherein the aspirator barrel directs fluid into the inflatable evacuation device.
For Claim 15, figures 1-5 of Ruegsegger ‘459 disclose that the diameter of the second aspirator barrel segment (104) is less than a diameter of the first aspirator barrel segment (106).
For Claims 16 and 21, figures 1-5 and paragraph [0001 and 0038] of Ruegsegger ‘459 disclose an aircraft having an evacuation system, the aircraft comprising: an inflatable evacuation device configured to pack within the aircraft; and an aspirator configured to be packed with the inflatable evacuation device within the aircraft, the aspirator having an aspirator barrel comprising a first aspirator barrel segment (106) in telescoping arrangement with a second aspirator barrel segment (104) such that the barrel segments interlock within one another in a telescoped position; a cap (108) coupled to a distal end of the aspirator barrel, wherein the aspirator barrel is configured to be stored in a collapsed position, and paragraph [0038] discloses increasing the number of collapsible segments in order to increase the compactness of the air channel such that it is known to have a third aspirator barrel segment configured to fit at least partially within the second aspirator barrel segment when the aspirator barrel is in the stowed state and configured to interlock with the second aspirator barrel segment in an extended position when the aspirator barrel is in the deployed state.  Ruegsegger ‘459 discloses that the first aspirator barrel segment and the second aspirator barrel segment comprise a first and second interlocking portion (124 and 126) that each comprise a protrusion and a recess that interlock with one another so as to maintain a sliding connection; and when the barrel segments are extended they each extend out past the barrel segment they are connected to.  While Ruegsegger ‘459 discloses that the first aspirator barrel segment (104) fits within the body (102), it is silent about the aspirator barrel segments fitting successively within one another in a collapsed state, figures 6-7 of Halavais ‘981 teach having barrel segments (182 and 184) that fit within one another and within the barrel in a collapsed state.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify the collapsible telescoping barrel of Ruegsegger ‘459 with the telescoping barrel of Halavais ‘981 in order to have a more simplified, easily constructed collapsible barrel.
For Claim 18, figures 1-5 of Ruegsegger ‘459 disclose that the aspirator barrel is configured to extend in response to a pressure increase within the aspirator barrel.
For Claim 19, figures 1-5 of Ruegsegger ‘459 disclose that the cap is configured to release in response to a pressure within the aspirator barrel reaching a predetermined pressure, and wherein aspirator barrel directs fluid into the inflatable evacuation device.
For Claim 22, figures 1-5 and paragraph [0038 and 0041] of Ruegsegger ‘459 disclose that in response to the second aspirator barrel segment moving to the extended position, the second aspirator barrel segment moves, with respect to the first aspirator barrel segment along a longitudinal axis in a first direction towards the distal end of the aspirator barrel.
For Claim 23, figures 1-5 and paragraph [0038] of Ruegsegger ‘459 disclose that the second aspirator barrel segment extends in the first direction from the first aspirator barrel segment in the deployed state.
For Claim 25, both Ruegsegger ‘459 and Halavais ‘981 disclose that the inner surface comprises an internal surface and an inner diameter, and the outer surface comprises at least one of an external surface and an outer diameter.


    PNG
    media_image1.png
    785
    835
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
With respect to the remark that the rejection is unclear as the Ruegsegger ‘459 reference was accidentally misnumbered, the Examiner would like to thank the Applicant for pointing that out and contacting to Examiner to clear up the decision before replying to the non-final rejection.
With respect to the first argument on pages 8-10 that neither Ruegsegger ‘459 nor Halavais ‘981 teach “a first interlocking portion comprising a protrusion of an inner surface of the first aspirator barrel segment and a second interlocking portion comprising a recess on an outer surface of the second aspirator barrel segment”, the Examiner respectfully disagrees.  Ruegsegger ‘459 clearly discloses protrusions and recess that the protrusions fit in to hold the other segment.  In addition it shows a protrusion on an inner surface of the body (102) that conforms to a recess on an outer surface of a barrel segment (104) as shown and labeled in the figure above.  The Halavais ‘981 reference has been used to modify Ruegsegger ‘459 to show that it is known to have telescoping barrels in which all the segments fit within one another just as (104) fits within (102) as shown in Ruegsegger ‘459 thus requiring the inner portion of the larger segment to mate to the outer portion of the smaller segment that fits inside of it.
With respect to the second argument for insufficient rationale that the combination would not have made a more simplified, easily constructed collapsible barrel, the Examiner respectfully disagrees.  The Applicant is arguing about Halavais ‘981 teaches a spider member, piston rod, etc as showing that it is more complicated.  The Examiner agrees with that part of the argument, however, the Examiner points out that those structures are not being relied upon in the combination.  The Examiner is only using the fact that Halavais ‘981 teaches collapsible barrel segments that fit within one another which thus simplifies the design and allows the stowed collapsible barrel to be more smaller.
With respect to the third argument for reasonable expectation of success that the nozzle of Ruegsegger ‘459 would interfere with the second telescoping segment, the Applicant respectfully disagrees.  The barrel segment (104) of Ruegsegger ‘459 is pivoted inward so as to make room for the other barrel segment (106).  However, with the Halavais ‘981 reference, the barrel segments are all within one another thus taking up less room so as to fit together thus avoiding the nozzle assembly.
With respect to the fourth argument for Ruegsegger not disclosing or contemplate a second interlocking portion comprising a recess, the Examiner respectfully disagrees.  Ruegsegger ‘459 clearly closes as shown above a protrusion at the tip of the segment body and then next to that a recess or “space” between the protrusion and the body portion of the segment.
With respect to the fifth argument with respect to Claim 22, the Applicant argues that Ruegsegger ‘459 does not teach the first and second aspirator barrel segments moving with respect to one another.  However, the Examiner respectfully disagrees.  For example, paragraph [0041] discloses that they telescoping segments (104 and 106) form a friction lock upon full extension.  As such, there must be some movement until they are locked when fully extended.  Additionally, Halavais ‘247 also teaches that the barrel segments move with respect to one another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/16/2021